      Case 1:20-cv-00689-AJN-SDA Document 24 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       9/17/2020
 Informed Consent Action Network,

                               Plaintiff,
                                                          1:20-cv-00689 (SDA) (AJN)
                   -against-
                                                          ORDER FOR
 United States Food and Drug                              TELEPHONE CONFERENCE
 Administration,

                               Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The parties shall appear via Telephone for a conference in the above-captioned matter

on Thursday, September 24, 2020, at 3:00 p.m. EST. During the conference, the parties should be

prepared to discuss Defendant’s Letter Motion. (See ECF No. 21.) At the scheduled time, the

parties shall each separately call (888) 278-0296 (or (214) 765-0479) and enter access code

6489745.

SO ORDERED.

DATED:        New York, New York
              September 17, 2020

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge
